The jury found that the defendant had converted a certain policy of insurance for one hundred and eleven dollars, upon the life of William J. Stafford, deceased, and assessed damages in the sum of $100, being the ad damnum laid in the writ.
The court instructed the jury that the measure of damages *Page 489 
for the conversion of a matured policy of insurance was primafacie the face of the policy.
We find no error in this ruling.
In the case at bar the form of the policy made it payable to any person who had incurred expense on behalf of the insured, as the defendant claimed he had done. If the jury, therefore, had found in his favor, he could have collected the face of the policy, and the rule was properly applied.
The petition for a new trial is denied, and the case will be remitted to the Common Pleas Division for judgment upon the verdict.